I agree with the Chief Justice, that no corporation is created by the act, and, that therefore, the mandamus must be dismissed.
I do not agree with him and my learned brothers, RODMAN and DICK, that the Legislature has no power to contract a debt to build a new Rail Road without a vote of the people; but I do agree that the Legislature has no power to give or lend its aid to others to build a new Rail Road without a vote of the people. In so far as the questions discussed in this case, are involved in the case of Galloway v. Jenkins, (ante, 147.), I feel myself bound by that decision, although I did not concur in it. But I am wholly unable to comprehend how it follows, that because the State cannot lend its aid to others to build a Rail Road for their benefit, that, therefore, it cannot build a Rail Road out and out, for its own benefit! If the Constitution forbade the Legislature to lend the aid of the State to New York to build a State House or Penitentiary for New York, would it be supposed, that, therefore, the Legislature could not build a State House or Penitentiary, "out and out," for North Carolina? Or would it be supposed that this view was answered by the argument, that the greater includes the less, and if it cannot build a Road with the aid of others, it cannot build one without such aid? It is said that the object was to prevent the Legislature from contracting new debts. And yet it is admitted that it may contract new debts for other purposes than Rail Roads. If the object was to keep the State from going in debt, why not keep it from going in debt forother purposes? "If a farmer have a field requiring a fence on three sides, would it do any good to fence it on only two sides?" But I will not pursue the matter further. And I purposely refrain from approving or disapproving the internal improvement policy, because it is not a Judge's province to do so. I only seek to expound what has been done by the Constitution and by the Legislature. If the law-makers have erred in matters of policy, the remedy is with the people. *Page 418 
My construction of the taxing power of the Legislature, under the Constitution is as follows:
1. The first object of the Convention, in the 5th Art of the Constitution, was to provide for the ordinary and current expenses of the government. That is done in sections 1. 2, and 3. And for that purpose the tax is limited to $2 on the poll, and the same amount on $300 worth of property, and the equation must be observed. This was thought to be sufficient for the ordinary and economical administration of the government.
2. We had a considerable public debt, and, after providing for current expenses, the next consideration was, how is the public debt to be met? And the 4th section provides, that a special tax shall be laid for that.
In regard to the construction of the first four sections, I do not understand that there is any difference of opinion among the Judges, except it may be as to what constitutes "the public debt."
3. Taxation is not the subject of the section except incidentally. Having provided in sections 1, 2, and 3 for ordinary expenses, and in section 4 for the public debt, the next consideration was, to provide for extraordinary occasions. And for such occasion the 5th section provides, not that taxes shall be laid, but that bonds shall be issued; and, as incident to the bonds, special taxes may be laid, not to pay the bonds, but only the interest, leaving the bonds as a part of the public debt, to be provided for under section 4. The power to issue these bonds is unrestricted. From the very nature of the case it must be so. If an extraordinary and unforseen occasion is to be met, how is it possible to limit the means unless you foreknow the occasion? If there be an insurrection, bonds must be issued to meet it; but whether a large or small amount, must depend upon whether it be a large or small insurrection, and so with any other occasion. It ought not to be supposed, that a Constitution would be framed with such limitations upon the taxing power, as that the vessel of State will sail safely in fair weather, to be *Page 419 
wrecked in the first storm. We may well impute it to wisdom, to provide that ordinarily there shall be light taxes and economy in expenditures, but when any extraordinary necessity arises, the whole power of the State must be unloosed to meet it. It is admitted that the counties, for special purposes and with the approval of the Legislature, may, under section 7, levy a tax without limit and without a vote of the people. It was supposed that extraordinary necessities may fall upon a county. And may not extraordinary necessities fall upon the State? It need not be inferred that either county or State taxes will be excessive because the counties and Legislature have the power in extraordinary cases to make them so. Until the new Constitution, there was no restriction whatever upon the power of the Legislature to tax; and yet the taxes were never burdensome. There was supposed to be a sufficient check in the accountability of the representative to his constituents. The restriction in our new constitution is deemed a wise one — induced, probably, by the new order of things, and intended to protect the non-property holder from an oppressive poll tax, and the property holder from an unequal property tax, for the ordinary purposes of the government.
I admit that the Legislature cannot give or lend anything to Rail Roads which belong to others, without a vote of the people; but if any extraordinary occasion or necessity arises, the Legislature may do anything for the State which the occasion may require — may issue bonds at par without limit and without tax, and issue them below par with a special tax. For any abuse of this power the representative is responsible to the people. All that the Court can say is, thus is it written in the Constitution.